— McCarthy, J.
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered May 18, 2011, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
In satisfaction of a multicount indictment, defendant pleaded guilty to burglary in the third degree and, thereafter, was sentenced in accordance with the plea agreement. This appeal ensued.
As the record does not indicate that defendant moved to withdraw his plea or vacate the judgment of conviction, his challenge to the voluntariness and factual sufficiency of his plea are not preserved for our review (see People v Morgan, 84 AD3d 1594, 1594 [2011], lv denied 17 NY3d 819 [2011]; People v Smith, 57 AD3d 1237, 1237 [2008]). Furthermore, nothing in the record casts significant doubt on defendant’s guilt or negates an essential element of the crime so as to warrant the application of the narrow exception to the preservation rule (see People v Thompson, 70 AD3d 1123, 1123 [2010]), and defendant “was not required to recite the elements of his crime or engage in a factual exposition, as his unequivocal affirmative responses to County Court’s questions were sufficient to establish the elements of the crime charged” (People v Board, 75 AD3d 833, 834 [2010]).
Peters, P.J., Lahtinen and Garry, JJ., concur. Ordered that the judgment is affirmed.